Citation Nr: 1748622	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-13 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a right hand disorder.

4.  Entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from August 1983 to June 1987. She also served in the U.S. Army Reserve and in the Army National Guard of Georgia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Atlanta, Georgia, Regional Office (RO). In November 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In June 2016, the Board remanded the appeal to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

As a result of the Board's June 2016 remand, service personnel records were added to the Veteran's file. However development on remand did not result in any new service medical treatment records, despite the discussion at the Veteran's November 2015 hearing that the records in the file were primarily from her pregnancies and other records seemed to be missing. 

The service personnel records indicate reserve component units that the Veteran served with and locations where she may have been treated while in service. She also identified locations of treatment at her hearing. Therefore, remand is necessary to attempt to obtain these service treatment records. Other development is directed below.

The case is REMANDED for the following action:

1.  Take the appropriate steps to obtain any service treatment records, including from the following locations. Records must be requested for both of the Veteran's names listed on this Remand, (KATHY A. TAYLOR and KATHY A. BROWN).

*U.S. Army Reserve Unit:  Company A, 3398th USARECBN, 2200 Airport Road, Wilson, NC 27893-9604; a subordinate command of 108th Division (Training), 1330 Westover Street, Charlotte, NC 28205-5124.

*Army National Guard of Georgia Unit:  1177th Transportation Company, Macon, GA, 31205; a subordinate command of the 110th Ordnance Battalion, Georgia Army National Guard, Route 2, Box 8, Barnesville, GA, 30204 

2.  Return the file to the VA examiner who conducted the February 2017 anemia examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of anemia. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran currently has anemia that is being treated with iron supplements or whether she does not have anemia.

b.  If the Veteran has anemia, whether the anemia originated during service.

c.  whether the Veteran's in-service diagnosis of anemia was acute and associated with pregnancy only or whether anemia is chronic.

IN ADDITION TO ANY RECORDS ADDED TO THE RECORD AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*An October 1986 service laboratory report that documents the Veteran's hemoglobin level at 12.0 grams per deciliter (g/dl).

*A March 1987 service hospital discharge summary report that indicates the Veteran's hemoglobin level was 11.4 g/dl. 

*A May 1987 service laboratory report that documents the Veteran's hemoglobin level at 12.7 g/dl.

*The Veteran's contention that she developed anemia due to inhalation of acetone during her duties in the motor pool. See April 2010 Statement; June 2011 Statement; November 2015 Board Hearing Transcript.

4.  Return the file to the VA examiner who conducted the February 2017 back, knee, and hand examinations. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for VA examinations to obtain an opinion as to the nature and etiology of her back, knee, and right hand disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address whether the Veteran's current (1) back, (2) bilateral knee, and (3) right hand disorders were caused by her reports of in-service injuries and physical toll taken on her body as a result of her MOS.

IN ADDITION TO ANY RECORDS ADDED TO THE RECORD AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*A March 1985 service treatment record notation that the Veteran experienced recurrent idiopathic leg pain with a negative medical work-up. 

*A July 1986 service treatment record that reflects complaints of a backache. 

*The Veteran's contention that she experienced injuries to her knees, back, and right hand due to her in-service duties performing tank maintenance. See April 2010 Statement; June 2011 Statement; November 2015 Board Hearing Transcript.

5.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




